PROVISIONAL LEASE OF

Whereas 1, ..... ABDUL, KADIR BIN MENTARANG |

the Superintendent of Lands and Surveys ...........5@marahan

Division, (hereinafter called “the said Superintendent”) have agreed to lease to

District and known as Lot Number ..........2...
(in Block HSeeties- Number
containing approximately.

subject to the payment therefor of the annual rent of
ix only, (RM8, 596.00)

or to the payment of such revised rent as may hereafter be determined under sectior
Code, and subject to the following terms and conditions:

(1) Upon the completion of a proper survey of the land the holder of this provisiona!
lease will be given a lease in accordance with the provisions of the Land Code, and subject to
the following express conditions and restrictions (including any modifications of implied conditions
and restri

thereon

balance then

remaining of the term of.
provisional lease

year from the date of this

(3) The holder of this provisional lease shall not be entitled to a ie

se of an area equal to

above stated but only to such an area as the surv

the

y shows to be available

In witness whereof I the said Superintendent have hereunto set my hand and seal of office this

first day of... SEEeber, . One thousand nine hundred and
ninety-ei
my
Zz, rm
<j!

ERED at the.
October

{
L
|

SKETCH

Mixed Zone Land vide Gaz. Notif. No.
4.1998; Country Land

Swk.L.. 30

of

Loca lity:

Lubok Meringan, Batang Kerang,
Serian.

“ames of co-proprietors:—

Scale 12 125000
(v) The proprietor shall have no rights to extract
SMBAGA PEMBANCUNAN DAN LINDUNGAN TANAH, a body established timber or mineral deposits from the Land
per the Land Custody and Development Authority Ordinance an appropriate licence issued by the r.
4 of 1981 in Sarawak (7/10ths undivided share); and authority;
SDN. EXD. ted and
TRHANA MUHTBRAH ie sae Sra age = (vi) ‘The development of this land shall not

»gistered in Malaysia under the Companies Act, 1965

(3/10ths undivided share)

cemium:— Ringgit Malaysia one million seven hundred and
forty thousand only (BM1,740,000.00) shall be
paid by three (3) yearly instalments as
follows :—
The first instalment of RM580,000.00 is to be paid

sn the issue of provisional lease;

the second instalment of RM650,492.27 is to be paid
on 1.1.1999; and

The chird instalment of 8M650,492.27 is to be paid
on 1.1.2000

All points of ingress to and egress from any trunk
road shall be subject to the approval in writing

of the Director of Lands and Surveys which approval
prior to the commence
or use of such poi

be obtained ment of

shall
construction anc,

of

or egress;

Tre lessee L not be entitled to a for any
he land included in this provisional lease
which may be required for the purpose of a road

reserve;

oe

The proprietor shall not disturb the land within
ix feet reserve, along the bank of

navigable river or stream};

(vii)

(vit

with the rights of the existing timber and,
mining licensee to fell and extract timber ot
extract mineral deposit within the respective
licersee's authorised area of operation;

to

The proprietor is required under the Nacural

Resources and Environment (Prescribed Activicie:
Order, 1994 to undertake an Environmental Inpa
Assessment Study on the area prior to project
impletentation and to submit ten (10) cop
the report to the Secretary, Natural Resor
and Environment Board;

In the event that adjacent areas have been
alienated for different crops and crop zoni
not possible, a buffer zone of 200 metres s!
be instituted along the conmon boundary of
estates. No drain shall be built within
distance of 200 metres from each side of
estate's boundary.
this buffer zo:
approved by th
designated authority;

che

Activities careied out

be limited ar

See Continuation Sheet No. 1)

CONTINUATION SHEET
NO. 1

saaanaian \ > >

1

Prior to commercial development of peat soils, the project proponent shall carry outa
survey and submit 2 report on the peat depth and long term drainabiliry of the proposed project

area. (This is in addition to the EIA Report);

The proprietor shall commence field planting within three (3) years of the issue of this
tease and shall complete at least fifty percent of the planting of the next plantable area
ac the end of the seventh year. The whole of the nett plantable area shall be fully
planted by the end of the tenth year from the date of issue of this lease;

of condition (x) shall be enforced by the Minister for the time being
r Land Development or any agents duly authorised by him in writing in that

responsible for
behalf and the Minister or che agents so appointed shali have the rights of access to the

Jand at all reasonable ime; and

The observance

breach or a default in the observance of any or all the conditions specified above shall

render the land liable co forfeiture and the Superintendent or other officer authorised by
him ma m behalf declare the estate or interest secured by that

may, on behal
document of title to be forfeited and re-enter the land or the portion thereof in respect
3301) Bend

default occurs in accordance with section 33(1) of the Land Code.

of which the breach or
L.&S. 134A

/

Naa,

Block/Ssotienr Lot No. Storey No. Parcel No

MELIKIN LAND DISTRICT

aod
| Limitation, Easement, Ete. & Annotation Signature of Registrar/Asst. Registrar

WN AKAN

REMARKS
42 Bey

(2pH 49410 (1) auo ynay) (wanna 5

‘enLeU) POOL O1"E1 Jo KO0z/RIED'T aps 09'000 000'OFIVY 40f AHURA FISKE TEI ANVS DISH OF pedsoy),

PANOM O26 3 QODB*EL 39 OOOZ/Szb TON FuouMIzSUT SPF OO*OOO'OUO' OWE IOs CHUN (VISAVIWH) iN

Sed $460 48 OOOZ"E*L 30 coDZ/eeh*aroN quounxyeuy apra 00°000'o00'sW 205 U¥wAE (VISKYIVM) wNV

0160 48 Q00z"E"L 30 COOZ/LaP tron, qusWMIz BUT 9]

40ns/89y ssy/zons|Bay jo aammudg

PTA 00"000'OO8' zu 205 “CHE

AOOE OLE fo p00zISIE¥} ap IA paduvyasip GOOR/E TKI PUY OGLE H"] AFavYD

(0002/z2b" Ton ‘afzeyy 04 soetansyggsiie Bapntous )
r

a

"NGS NOLLVINY'Id ONOGMY 0} para sourzy,

(aeennaegienrour)

ast
0800 07 petreyy

pasxeyg

sanoy

21d “Veaaus ‘981049 ‘osea}Gng KausONY Jo s9Mog UA}suEAL

